ORMOND, J
Both parties deduce title from the defendant in execution; the plaintiff, by a purchase at an execution sale, the defendant by a conveyance. It is therefore only necessary to inquire whether the defendant in execution had the right to convey the title, if he had the title of the defendants in error, being prior in point of time, must prevail.
The judgment under which the plaintiff deduces his title, was carried to this Court by writ of error,- and bond and security given to supersede the execution. The effect of this was to discharge the lien of the judgment as decreed by this Court in Campbell v. Spence, 4th Ala. Rep. 543. After the lien created by the judgment was thus discharged, the defendants purchased from Conner, the defendant to the judgment, and it is therefore obvious that his title is superior to that of the plaintiff’s, derived from a sale by virtue of the judgment after its affirmance in this Court. The lien of the judgments being discharged by the supersedeas, is, as to all rights acquired after such discharge, as if it never had existed. The .subsequent affirmance in this Court did not restore the former lien,' but was the foundation of a new lien from the date of the' affirmed judgment.
Whether the argument of the plaintiff’s counsel might not-apply, if the controversy was between the defendant in execution and a purchaser under the judgment, is a question we need not decide.
Let the judgment be affirmed,,